Case 7:20-cv-00580-GEC-PMS Document 4 Filed 10/27/20 Page 1 of 1 Pageid#: 34


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 STEVE RIDDICK,                                    Civil Action No. 7:20-cv-00580
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Glen E. Conrad
 WARDEN JEFFERY KISER, et al.,                     Senior United States District Judge
     Defendants.



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. § 1983.

By order entered September 28, 2020, the court directed plaintiff to submit within twenty days

from the date of the order a statement of assets, an inmate account form, and a certified copy of

plaintiff’s trust fund account statement for the six-month period immediately preceding the filing

of the complaint, obtained from the appropriate prison official of each prison at which plaintiff is

or was confined during that six-month period. Plaintiff was advised that a failure to comply

would result in dismissal of this action without prejudice.

        More than twenty days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

                     27th day of October, 2020.
        ENTER: This _____



                                              __________________________________
                                              Senior United States District Judge
